Judgment, Supreme *239Court, Bronx County (Martin Marcus, J.), rendered July 5, 1994, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him, as a second felony offender, to a term of 12½ to 25 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Issues of credibility were properly presented to the jury, and we find no reason to disturb its determination.
Most of defendant’s claims concerning the prosecutor’s summation were not properly preserved for our review, and we decline to review them in the interest of justice (CPL 470.05 [2]). If we were to review them, we would find them to be without merit. As to those claims to which objection was made, the court dealt with each of them appropriately. The summation fairly commented upon the evidence and drew permissible inferences therefrom (People v Ashwal, 39 NY2d 105) and was responsive to the defense arguments. Concur—Murphy, P. J., Rosenberger, Ellerin and Nardelli, JJ.